
	

114 HR 3219 IH: To amend title 39, United States Code, to provide that post offices shall comply with public accommodation standards under the Americans with Disabilities Act of 1990, and for other purposes.
U.S. House of Representatives
2015-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3219
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2015
			Mr. Cicilline introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To amend title 39, United States Code, to provide that post offices shall comply with public
			 accommodation standards under the Americans with Disabilities Act of 1990,
			 and for other purposes.
	
	
		1.Post offices and Americans with Disability Act standards
 (a)In generalSection 410(b) of title 39, United States Code, is amended— (1)in paragraph (8), by inserting consistent with paragraph (12), before the provisions;
 (2)in paragraph (10), by striking and at the end; (3)in paragraph (11), by striking the period at the end and inserting ; and; and
 (4)by adding at the end the following:  (12)with respect to any post office, the requirements of title III of the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) as if such post office was a public accommodation under such title..
 (b)ApplicationThe amendments made by subsection (a) shall apply to any post office established before, on, or after the date of enactment of this Act.
 (c)Deadline for complianceAny post office covered by section 410(b)(12) of title 39, United States Code, as added by subsection (a), shall comply with the requirements of such section not later than the date that is 2 years after the date of enactment of this Act.
			
